Citation Nr: 0729645	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to an increased (compensable) rating for the 
service-connected deformities of the right and left ears.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

The veteran had active service from March 1990 to March 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied entitlement to a compensable rating 
for service-connected deformities of the right and left ears.  

In April 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran's service-connected right ear deformity is 
manifested by an overall disability picture that more nearly 
approximates two characteristics of disfigurement.  

2.  The veteran's service-connected left ear deformity is 
manifested by an overall disability picture that more nearly 
approximates one characteristic of disfigurement.  


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but 
no higher, for the service-connected deformities of the right 
and left ears have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007), 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the March 2004 letter did not discuss disability 
ratings or effective dates for award of benefits, the 
assignment of a disability rating was thoroughly addressed in 
the August 2004 rating decision and November 2005 Statement 
of the Case.  Moreover, any defect with respect to that part 
of the notice was corrected by a subsequent duty-to-assist 
letter sent to the veteran in March 2006.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran, in his April 2007 hearing testimony, has 
demonstrated his understanding of the evidentiary 
requirements.  The veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The veteran seeks compensable ratings for the service-
connected deformities of the right and left ears.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran's service-connected right and left ear 
deformities are currently rated pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7800-6207.  Diagnostic Code 7800 
governs disfigurement of the head, face, or neck.  For 
disfigurement of the head face or neck, a 10 percent rating 
is assigned when one characteristic of disfigurement is 
shown.  A 30 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating is assigned where there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118 are:  (1) scar 5 or more inches (13 
or more centimeters.) in length; (2) scar at least one-
quarter inch (0.6 centimeters) at wider part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly) in an area exceeding six square inches (39 
square centimeters); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); 
and, (8) skin indurated and inflexible in an area exceeding 
six square inches (39 square centimeters).

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 2, the 
tissue loss of the auricle may be rated under Diagnostic Code 
6207 (loss of auricle), as appropriate.

Diagnostic Code 6207 governs ratings for tissue loss of the 
auricle.  A 10 percent rating is assigned for deformity of 
one auricle, with loss of one-third or more of the substance.  
A 30 percent rating is assigned for complete loss of one 
auricle, and a 50 percent rating is assigned for complete 
loss of both auricles.  38 C.F.R. § 4.87, Diagnostic Code 
6207.

Finally, under 38 C.F.R. § 4.118, Note 3, adjudicators are to 
take into consideration unretouched color photographs when 
assigning an evaluation under these criteria.

In this case, the medical evidence, including photographs, 
clearly shows that the veteran has deformity of both ears, 
with the right worse than the left.  It does not appear, 
however, that the deformity involves tissue loss.  

VA examination in May 1999 revealed that the veteran was a 
wrestler while in service and he incurred multiple blunt 
trauma to his external ear and developed a right 
"cauliflower ear."  He had a surgical correction attempted 
in 1993 that was not successful.  The left ear deformity was 
not as severe.  The right ear tended to get dry and the 
veteran reported that he had two infections that were 
diagnosed as impetigo in the past.  There was no hearing 
loss, tinnitus or history of vertigo.  

Physical examination of the ears revealed an overgrowth of 
tissue between the inner and outer helix of the right ear, 
involving the upper two-thirds of the era and extending 
almost down to the earlobe.  It was a firm tissue that was 
not tender to palpation.  There was no overlying rash.  The 
veteran had a slight prominence in the upper third of the 
tissue between the inner and outer helix of the left ear.  
The diagnosis was cosmetic deformity of bilateral ears, 
secondary to trauma as described.  

The veteran was examined again in April 2004.  Physical 
examination of the ears revealed a "grotesquely irregular 
texture" particularly about the external auditory canal 
which almost excluded the external auditory canal.  There was 
no evidence of redness, increase in local heat, tenderness or 
drainage.  There was no evidence of hyperhydrosis, alopecia, 
acne, chloracne, invasion of function, or systemic functions 
such as fever or weight loss.  

As to the right ear, there was a gross irregularity measuring 
better than 5 cm which was reflected in the medical photo 
with grossly irregular mounding texture, very irregular 
surfaces and a prominence in the left upper quadrant of the 
right ear.  The left upper quadrant was identified when one 
looked toward the right ear with eternal auditory canal 
anterior and the top of the ear being 90 degrees and the left 
upper quadrant being approximately 20 degrees to the left of 
the 90 degree mark.  All of that area was quite irregular.  
The color was basically that of the surrounding skin.  There 
was no evidence of ulceration or breakdown but elevation and 
depression on the side of both ears was clearly evident.  The 
examiner did not see any evidence of infection, inflammation, 
or keloid formation.  The diagnosis was disfigurement 
bilateral auricles, both ears secondary to trauma during 
service.  

At his personal hearing in April 2007, the veteran testified 
that his right ear was worse than the left, and that he had 
trouble sleeping on his right side because of pain and 
discomfort in the right ear.  

At the outset, it appears that a rating under Diagnostic Code 
6207 is not for application in this case, because it does not 
appear that the veteran has tissue loss of the auricle.  Note 
2 under 38 C.F.R. § 4.118, Diagnostic Code 7800 directs that 
tissue loss of the auricle should be rated under Diagnostic 
Cod 6207, but only if appropriate.  In this case, it is not 
appropriate to rate the veteran's ear deformity under 
Diagnostic Code 6207 because tissue loss is not evident.  
Additionally, if there is actual tissue loss of the veteran's 
ears, it is certainly not a prominent part of the deformity.  
Rather, the medical evidence in this case indicates that the 
veteran has at least one characteristics of disfigurement 
involving the left ear, and at least two characteristics of 
disfigurement involving the right ear.  As such, rating under 
38 C.F.R. § 4.118, Diagnostic Code 7800 is more appropriate 
in this case.  

The medical evidence reveals that the right ear exhibits a 
grossly irregular mounding texture, very irregular surfaces 
and a prominence in the left upper quadrant of the right ear.  
Additionally, the examiner specifically indicated that 
elevation and depression on the side of both ears was clearly 
evident.  

One of the eight listed characteristics of disfigurement, as 
listed above, is "surface contour of scar elevated or 
depressed on palpation."  Because the VA examiner in April 
2004 indicated that elevation and depression on the side of 
both ears was clearly evident, the criteria are more nearly 
approximated for the assignment of a 10 percent rating based 
on one characteristic of disfigurement under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  There are no other 
characteristics of disfigurement that are applicable for the 
left ear.  

The right ear, however, exhibits at least two characteristics 
of disfigurement.  In addition to the right ear deformity 
being elevated or depressed on palpation, the VA examiner 
specifically noted that the right ear exhibited a grossly 
irregular mounding texture, very irregular surfaces and a 
prominence in the left upper quadrant of the right ear.  It 
does not appear, however, that the area in question covers an 
area exceeding six square inches.  Nevertheless, the area is 
certainly more than one-quarter inch wide.  Although the area 
in question is considered a "deformity" and not a "scar" 
per se, and the 8 characteristics of deformity refer mainly 
to scars, the examiner nevertheless described the deformity 
of the right ear in terms of the characteristics of 
disfigurement listed in the rating criteria.  Thus, when 
applying this criteria, the overall disability picture of the 
right ear deformity more nearly approximates that of two 
characteristics of disfigurement.  This is supported by the 
VA examiner's description of the right ear deformity as 
"grotesquely irregular."  Thus, although the criteria are 
not met exactly, the veteran's right ear deformity, when 
rated by analogy to scars, more nearly approximates the 
criteria for the assignment of a 30 percent rating for the 
service-connected right ear deformity.  Moreover, although 
there is no visible or palpable tissue loss associated with 
the right and left ear deformities, the medical evidence 
tends to show that there is "gross distortion" of the right 
auricle, one element of the language used in the rating 
criteria for the assignment of a 30 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7800.  

In sum, the veteran's service-connected right ear deformity 
is manifested by an overall disability picture that more 
nearly approximates two characteristics of disfigurement, and 
the left ear deformity is manifested by one characteristic of 
disfigurement.  Thus, a 30 percent rating is warranted.  
There is no other diagnostic Code which would more 
appropriately rate the disfigurement of the ears.  


ORDER

A 30 percent rating, but no higher, is granted for the 
service-connected deformities of the right and left ears, 
subject to the laws and regulations governing the payment of 
monetary benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


